Order, Supreme Court, New York County (A. Blyn, J.), entered May 16, 1983, remanding the matter to the Conciliation and Appeals Board (CAB) “for a meaningful and fact finding review,” is unanimously reversed, on the law, the determination of appellant CAB embodied in Opinion No. 21807 is reinstated, and the CPLR article 78 petition is dismissed, without costs. 11 There was no evidentiary or quasi-judicial hearing held or required to be held by the administrative agency. (Cf. Matter of Colton v Berman, 21 NY2d 322,333.) In such a case “[a]ll that is required is that the agency’s determinations have a rational basis in the ‘record’ before it and that its determinations not be arbitrary or capricious”. (Supra, at p 334; see, also, Matter of Lynch v New York City Conciliation & Appeals Bd., 56 AD2d 816, affd 44 NY2d 795.) HThe determination here involved did have a rational basis in the record before the agency, and was not arbitrary or capricious. Such a rational basis in the record was properly supplied in part by factual affirmations of the tenants. Although such affirmations were not sworn to, the form of affirmation prepared by the CAB explicitly provided: “It is not necessary that the foregoing be sworn to but false statements may subject you to the penalties provided by law.” In that connection see section 175.30 of the Penal Law. Concur — Sandler, J. P., Asch, Silverman, Bloom and Kassal, JJ.